10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
V.

LUCIO CELLI,

Defendant.

Before:

HON.

APPEARANCES

AUDREY STRAUSS
United States Attorney for the
Southern District of New York
ANNA KARMIGIOS
JENNIFER SASSO
Assistant United States Attorney

BENJAMIN SILVERMAN
Attorney for Defendant

E.D.N.Y.
19-CR-127 (PAE) (Vd)
21-SD-2656 (PAE)

Plea

New York, N.Y.
MAY 7, 2021
10:00 a.m.

District Judge

SOUTHERN DISTRICT REPORTERS, P.C.

(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(In open court; case called)

THE DEPUTY CLERK: State your appearance for the
record.

MS. KARMIGIOS: Anna Karmigios and Jennifer Sasso for
the government. Good morning, your Honor.

MR. SILVERMAN: Good morning, your Honor. Benjamin
Silverman for Lucio Celli.

Good morning, Mr. Silverman.

And good morning to you, Mr. Celli.

THE DEFENDANT: Good morning.

THE COURT: Mr. Silverman, I am also informed that
Mr. Celli's mother is here.

MR. SILVERMAN: Yes, your Honor. Mr. Celli's mother,
Ms. Celli and my colleague Ms. Daffy are both seated in the
back.

THE COURT: Let me just welcome both of you and thank
you for being here today.

Mr. Silverman, I have been informed that your client
today wishes to plead guilty to the sole count -—-

One moment.

Mr. Smallman is going to get the line open.

(Pause)

THE COURT: I will note for the record that Mr.
Smallman has opened up the phone line to the public. So if
there are members of the public who wish to attend this

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

conference without exposing themselves to whatever risks might
be present with an in-person proceeding, they are able to do
so.

With that, Mr. Silverman, I understand that your
client wishes today to plead guilty to the sole count in the
indictment in this case pursuant to a plea agreement with the
government; is that correct?

MR. SILVERMAN: Yes, your Honor.

THE COURT: Mr. Celli; is that correct?

THE DEFENDANT: Yes.

THE COURT: Counsel have handed up the plea agreement
and I am going to mark it as Government Exhibit 1. Later on in
this proceeding, I will have questions for the counsel and for
Mr. Celli about the agreement.

Before turning though to the plea allocution, I have a
couple of preliminary matters. The first is I just want to
make sure I understand a particular feature of the Eastern
District version plea agreement. It appears to me that as to
the guideline range, the government is setting out its view of
the guideline range; but unlike the plea agreements that are
customarily in this district, there is no agreement by the
defense as to what the guideline range is.

Am I reading the agreement correctly?

MS. KARMIGIOS: That's correct with respect to this
particular agreement, your Honor.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Very good.

Mr. Silverman, am I correct to understand the
agreement that way?

MR. SILVERMAN: Yes, your Honor.

THE COURT: The second issue I want to make up as a
preliminary matter involves the fact that we're having this
conference here in the Southern District of New York, not the
Eastern District of New York. In recent conferences in the
case, which have been in person, have been held with
everybody's consent. Here, I want to take an extra few moments
and just question all counsel.

First of all, just to confirm that all counsel consent
to this proceeding being occurring here in the Southern
District of York.

Government?

MS. KARMIGIOS: Yes, your Honor, we consent.

THE COURT: Defense?

MR. SILVERMAN: Yes, your Honor.

THE COURT: I want to put a few questions to Mr. Celli
and again just to confirm his consent to that.

Mr. Celli, I was informed only late yesterday of the
prospect of a guilty plea proceeding today, and I knew that we
would be able to arrange it this morning right away in my
courtroom in this court, and I had less certainty about whether
I would be able to do that in the Eastern District. It was on

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

on that account that I proposed that we do this here today.

It is important for me, though, to underscore for you
that have a right to have this guilty plea proceeding occur in
the Eastern District of the New York, which is where the
indictment was returned.

Do you understand that you have that right?

THE DEFENDANT: (Unintelligible).

THE COURT: I understand, but I am just asking you —-

THE DEF: Yes.

THE COURT: -- if you understand?

And if you would prefer to have this proceeding occur
in that district, of course I will accommodate than and I would
schedule that proceeding for early as we could arrange time
next week.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Do you understand you are under no
obligation to have this plea proceeding occur in this district
as opposed to the Eastern District across the river; do you
understand that?

THE DEFENDANT: That's fine, sir.

THE COURT: I just want to make sure you understand.

THE DEFENDANT: Uh-huh.

THE COURT: Yes, you do?

THE DEFENDANT: Yes.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Do you waive your right to have this
proceeding occur in the Eastern District and instead to have it
in the Southern District of New York?

THE DEFENDANT: I do, your Honor.

THE COURT: Government, need I inquire any further on
that subject?

MS. KARMIGIOS: No, your Honor. Thank you.

THE COURT: So, Mr. Celli, before I accept your guilty
plea, I am going to ask you certain questions so that I can
establish to my satisfaction that you wish to plead guilty
because you are guilty and not for some other reason. If you
don't understand any of my questions or if you would like
further opportunity to consult with Mr. Silverman, will you
please let me know?

THE DEFENDANT: Yes.

THE COURT: I know the answer to this question, but I
am obliged to ask. Are you able to speak and understand
English?

THE DEFENDANT: Yes.

THE COURT: Mr. Smallman, will you place the defendant
under oath.

(Defendant sworn)

THE COURT: Mr. Celli, do you understand that you are
now under oath and that if you answer any of my questions
falsely, your answers to my questions may be used against you

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

in another prosecution for perjury?

THE DEFENDANT: Yes.

THE COURT: What is your full name?

THE DEFENDANT: Lucio Celli.

THE COURT: How old are you, sir?

THE DEFENDANT: 45.

THE COURT: 45?

THE DEFENDANT: 45.

THE COURT: How far did you go in school?

THE DEFENDANT: High school.

THE COURT: What was the masters in?

THE DEFENDANT: Special ed.

THE COURT: Where was that?

THE DEFENDANT: Touro College.

THE COURT: I am going to ask you now some questions
that may seem personal, and some of these of course have been
covered by either proceedings in the case but I need to make a
clear record that I am assessing your competence to plead
today. So please forgive me if I am going over an area that we
covered before, but I need to do that here today.

Have you ever been treated or hospitalized for any
mental illness?

THE DEFENDANT: Yes.

THE COURT: Briefly tell me when and where.

THE DEFENDANT: I was diagnosed with PS -- PTSD and

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

anxiety.

THE COURT: How long ago was that approximately?

THE DEFENDANT: 2009.

THE COURT: Are you currently being treated for those
or any other mental health conditions?

THE DEFENDANT: Yes.

THE COURT: Does the treatment entail the use of my
medications?

THE DEFENDANT: Yes.

THE COURT: Do those medications interfere with your
ability to understand what is being said to you?

THE DEFENDANT: No.

THE COURT: Do they interfere with your ability to

reason?

THE DEFENDANT: No.

THE COURT: Do they interfere with your ability to
communicate?

THE DEFENDANT: No.

THE COURT: Other than what we've just covered about
mental health, are you now or have you recently been under the
care of a doctor or psychiatrist?

THE DEFENDANT: Yes.

THE COURT: Again, other than what we covered for
mental health, for what conditions?

THE DEFENDANT: PTSD and anxiety.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Other than for PTSD and anxiety, are you
now or have you recently been under the care of a doctor ora
psychiatrist?

THE DEFENDANT: Yes.

THE COURT: For what conditions?

THE DEFENDANT: PTSD and anxiety.

Oh, yes, diabetes and stuff like that.

THE COURT: Are you on medication for that condition?

THE DEFENDANT: Yes, I am.

THE COURT: Are the same answers you gave as to the
medications for PTSD and anxiety, do those same answers apply
as to the medications you are on for the other conditions?

In other words --

THE DEFENDANT: (Unintelligible).

THE COURT: -- you can reason, listen, understand,
with clarity while you are taking those medications?

THE DEFENDANT: Yes.

THE COURT: In the past 24 hours, other than the
prescription medications that you referred to -- other than
those -—- have you taken any drugs, medicine, or pills or drunk
new alcoholic beverages?

THE DEFENDANT: No.

THE COURT: Is your mind clear today?

THE DEFENDANT: Yes.

THE COURT: Do you understand what is happening in

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10

this proceeding?

THE DEFENDANT: Of course.

THE COURT: Mr. Silverman, you spent a great deal of
time with your client. Do you have any doubt as to your
client's competence to plead at this time?

MR. SILVERMAN: No, your Honor.

THE COURT: Ms. Karmigios, I know you have spent a lot
of time as the lead prosecutor in this proceeding, do you have
any doubt about Mr. Celli's competence to plead at this time?

MS. KARMIGIOS: No, your Honor.

THE COURT: I have had extensive access to Mr. Celli
since this matter was reassigned to me. Among other things, I
have reviewed with care the entire history of the case
preceding my appointment. I have presided over numerous
conferences. Some by video. The most recent ones by phone. I
have also questioned Mr. Celli at length in camera in
connection with for Faretta hearing that we recently held. I
have reviewed the reports, finding him competent it stand
trial. In particular, I am referring to the report by
Dr. Rosenfeld.

Based on Mr. Celli's responses today, based on his
demeanor today, based on all the materials that I have read and
importantly based on counsel's independent assessments of this
point, I find that Mr. Celli is competent to enter a plea of
guilty at this time.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11

Mr. Celli, have you had a sufficient opportunity to
discuss your case with your attorney?

THE DEFENDANT: Yes.

THE COURT: Have you had a sufficient opportunity to
discuss the charge to which you intend to plead guilty, any
possible defenses to that charge, and the consequences of
entering a plea of guilty?

THE DEFENDANT: We discussed but not to my
satisfaction, yes.

THE COURT: Would you like more time to speak with Mr.
Silverman about those matters?

THE DEFENDANT: No.

THE COURT: I want to just pause because you said not
to your satisfaction. It is important to me that you have had
sufficient time with your lawyer to discuss these matters
before you enter a plea of guilty.

Do you want to take a moment with Mr. Silverman now?

THE DEFENDANT: No. That's fine. I don't need to.

THE COURT: Mr. Silverman.

MR. SILVERMAN: Can I have one moment, please, your
Honor?

(Pause)

THE DEFENDANT: I am satisfied.

THE COURT: You're satisfied in fact you have had
enough time with Mr. Silverman?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12

THE DEFENDANT: Yes.

THE COURT: Are you satisfied with Mr. Silverman's
representation of you, including in connection with reaching
this plea agreement?

THE DEFENDANT: Yes.

THE COURT: I am now going to explain certain
constitutional rights that you have. You'll be giving up these
rights if you enter a plea of guilty. Mr. Celli, what I am
going to do is go one by one and ask you a yes-or-no question
after each one.

Under the Constitution and laws of the United States,
you are entitled to a speedy and a public trial by a jury on
the charge contained in the indictment.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: At that trial you would be presumed to be
innocent. The government would be required to prove you guilty
by competent evidence and beyond a reasonable doubt before you
could be found guilty. You would not have to prove that you
were innocent. A jury of 12 people would have to agree
unanimously that you were guilty.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: At that trial and at every stage of your
case, you would be entitled to be represented by an attorney.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13

If you could not afford one, one would be appointed to
represent you free of charge.

Do you understand that?

THE DEFENDANT: I do, your Honor.

THE COURT: During the trial the witnesses for the
government would have to come to court and testify in your
presence and your lawyer could cross-examine the witnesses for
the government, object to the evidence offered by the
government, and if you desire issue subpoenas, offer evidence,
and compel witnesses to testify on your behalf.

Do you understand that?

THE DEFENDANT: I do.

THE COURT: At a trial, although you would have the
right to testify if you chose to do so, you'd also have the
right not to testify and no inference or suggestion of guilt
could be drawn to the fact that you did not testify if that was
what you chose to do.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: At trial the government would have to
prove each and every part or element of the charge beyond a
reasonable doubt for you to be convicted of that charge.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Do you understand that if you were

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

convicted at a trial, you would then have the right to appeal
that verdict?

THE DEFENDANT: Yes.

THE COURT: And on that appeal were you convicted at
trial, you would also have to the right to challenge the
various pretrial rulings I have made. For example, as to which
evidence will be received at trial and which evidence will be
included at trial.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Even at this time, right now, even as you
are in the process of entering this guilty plea, you have the
right to change your mind, plead not guilty, and go to trial.

Do you understand that?

THE DEFENDANT: I do.

THE COURT: If you plead guilty and I accept your
plea, you will give up your right to a trial and the other
rights that I have just described. There will be no trial and
I will enter a judgment of guilty and sentence you on the basis
of your guilty plea after considering the submissions relating
to sentencing that I receive from you and Mr. Silverman and the
government as well as a presentence report prepared by the
Probation Department.

Do you understand that?

THE DEFENDANT: Yes.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

THE COURT: If you plead guilty, you'll also have to
give up your right not to incriminate yourself because today I
will ask you questions about what you did in order to satisfy
myself that you are guilty as charged.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Mr. Celli, have you received a copy of the
indictment containing the charge against you?

THE DEFENDANT: It was given to me right now, but I
have it somewhere in my house, too.

THE COURT: What is important to me is that you have
received it?

THE DEFENDANT: Yes.

THE COURT: Have you read it?

THE DEFENDANT: Of course.

THE COURT: Have you discussed it with Mr. Silverman?

THE DEFENDANT: I discussed it with Mr. Scalavera.

THE COURT: Have you also discussed the indictment
with Mr. Silverman?

THE DEFENDANT: Yeah. To a certain extent, yeah.

THE COURT: Have you discussed it sufficiently with
Mr. Silverman that you understand the nature of the charges
against you?

THE DEFENDANT: I mean, I discussed it with
Mr. Scalavera. It is what it is. He just went over it. I

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16

know.

THE COURT: Look, I appreciate it that you've
discussed it with others, but for the purposes of today--

THE DEFENDANT: Then, yes. I discussed it with him.

THE COURT: You've discussed it with Mr. Silverman?

THE DEFENDANT: Yes.

THE COURT: Do you understand that you are charged in
the one count in the indictment with violating a statute whose
number is 18, United States Code, Section 875(c), which
involves the transmittal in interstate or foreign commerce of
threats to injure a person of another; do you understand that?

THE DEFENDANT: Yes.

THE COURT: Ms. Karmigios, can you please slowly and
distinctly set out the elements of that offense?

MS. KARMIGIOS: Yes, your Honor.

The government would have to prove three elements
beyond a reasonable doubt:

First, that the defendant threatened to injure another
person.

Second, that the theft was transmitted in interstate
commerce.

Third, that the defendant transmitted a threat
knowingly and intentionally.

Additionally the government would have to prove venue
in the Eastern District of New York by a preponderance of the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17

evidence.

THE COURT: And in light of the Elonis case, which
construed that statute when we discuss the intent that is
required, does the government agree that the threat would have
to be made with either the purpose of issuing a threat or to
acknowledge that the communication could be viewed as a threat?

MS. KARMIGIOS: Yes, your Honor, that's correct.

THE COURT: Mr. Silverman, do you agree with the
government's articulation of the elements of that offense as
amplified by the Court?

MR. SILVERMAN: Yes, your Honor.

THE COURT: Mr. Celli, did you hear what Ms. Karmigios
said in setting out the elements -—-

THE DEFENDANT: I read the case.

THE COURT: Sorry.

Mr. Celli, just because we have a court reporter, you
always need to wait until I am done speaking before answering
even though I appreciate you likely anticipate correctly where
I am going.

So just to back up, did you hear what Ms. Karmigios
said as to the elements of the offense as amplified by me?

THE DEFENDANT: Yes.

THE COURT: I appreciate you've also done reading in
the area; but I will ask you just to focus on a specific
question.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

18

Do you understand that if you were to go to trial, the
government would have to prove all of those elements beyond a
reasonable doubt?

THE DEFENDANT: Yes.

THE COURT: Do you understand as well that the
government would have to prove venue in the Eastern District of
New York, although it would have to prove venue only by a
preponderance of the evidence?

THE DEFENDANT: Yes.

THE COURT: I am going to turn now to penalties and
the consequences of a guilty plea in this case.

Do you understand that the maximum possible penalty
for Count One is five years' imprisonment and that Count One
does not carry any minimum term of imprisonment?

THE DEFENDANT: Uh-huh, yes.

THE COURT: Sorry. I just need a yes or no.

THE DEFENDANT: Yes.

THE COURT: The maximum fine for -- I am calling it
Count One, but it is really the only count. The maximum fine
for Count One may reach the greatest of $250,000, twice the
gross pecuniary gain derived from the offense, or twice the
gross pecuniary loss to people other than you as a result of
the offense.

Do you understand that?

THE DEFENDANT: Yes.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

19

THE COURT: For pleading guilty you may receive up to
three years of what is called supervised release.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Supervised release refers to the period of
time after a person is released from prison and in your case
that includes the time you had previously served in pretrial
custody. So what I am about to say does not presuppose that I
will be sentencing you to additional prison. I don't want you
to take away from what I am about to say any premise one way or
another as to that.

Supervised release means that you will be subject to
monitoring when you are released from prison. There are terms
of supervised release with which a person must comply. If you
don't comply with them, you can be returned to prison without a
jury trial for all or part of the term of supervised release
imposed by the Court. Under hose circumstances, you would not
be given any credit towards that term for the time you served
in prison as a result of your sentence for this crime nor would
you necessarily be given any credit towards that term for any
time you already spent on postrelease supervision.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: For pleading guilty to this crime, you
will be required to pay a mandatory $100 special assessment.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: For pleading guilty to this crime, you may
be required to pay restitution to any person injured as a
result of your criminal conduct.

Do you understand that?

THE DEFENDANT: Yes.

THE COURT: Government, I take it this is not a case
in which forfeiture is a relevant concept; correct?

MS. KARMIGIOS: That's correct, your Honor.

THE COURT: Mr. Celli, do you also understand that if
I accept your guilty plea and adjudge you guilty that may
deprive you of valuable civil rights such as the right to vote,
the right to hold public office, the right to serve on a jury,
and the right to possess any kind of firearm?

THE DEFENDANT: Yes.

THE COURT: Are you a United States citizen?

THE DEFENDANT: Yes, I am.

THE COURT: Under current law there are sentencing
guidelines as well as other factors set forth in the sentencing
statutes that judges are required to consider in determining
what a just and reasonable sentence is.

Do you understand that?

THE DEFENDANT: I do.

THE COURT: Have you spoken with Mr. Silverman about

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21

the sentencing guidelines and those other factors?

THE DEFENDANT: I did.

THE COURT: Do you understand that I will not be able
to determine the guideline range that will form one part of my
determination of what a reasonable sentence will be in your
case until after a presentence report has been prepared and
until after you and your attorney and the government have all
had an opportunity to challenge any of the facts contained in
that report?

THE DEFENDANT: Yes.

THE COURT: Do you understand that even though the
government has represented in the plea agreement that it
presently calculates the sentencing guidelines to recommend a
sentence of between 24 and 30 months' imprisonment provided you
plead guilty on or before May 12th, 2021, that calculation of
the guidelines range is not binding on the Probation Department
and it is not binding upon the Court.

Do you understand that?

THE DEFENDANT: I do.

THE COURT: Do you understand that even after the
Court has determined what guideline range applies to your case,
the Court has the discretion under the current law to impose a
sentence that is higher or lower than the one recommended by
the sentencing guidelines?

THE DEFENDANT: I do.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22

THE COURT: Do you understand that even though the
government has agreed in the plea agreement not to impose the
defendant's request for a sentence of time-served with a
two-year term of supervised release under certain specified
conditions, the Court is not bound by that agreement?

THE DEFENDANT: Yes, I do.

THE COURT: In other words, I will consider carefully
and with great respect the parties’ submissions and the
government's decision not to oppose a sentence of time-served;
but in the end the Court is not bound by the government's
position with respect to sentencing.

Do you understand that?

THE DEFENDANT: I do.

THE COURT: Do you understand that if your attorney or
anyone else has attempted to predict what your sentence will
be, their prediction could be wrong. No one -- not your
attorney, not the government's attorney -- no one can give you
any assurance of what your sentence will be -—-

THE DEFENDANT: I —--

THE COURT: Just one moment.

—- because I am going to decide your sentence. And I
am not going to that now and I really can't do that now.
Instead, I have to wait. I have to wait until I receive the
presentence report that is prepared by the Probation
Department. I am going to wait until I receive what I know

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23

will be a very thoughtful sentencing submissions from the
defense and from the government. I am going to study those
materials very carefully.

Most of all, Mr. Celli, I am going to determine what a
just and reasonable sentence is for you based on all of the
factors contained in the sentencing statute, which is known as
Section 3553(a).

Do you understand all that?

THE DEFENDANT: Yes. It is up to your discretion.

THE COURT: But you understand what I have just said?

THE DEFENDANT: Yes.

THE COURT: Have you discussed these issues and the
overall sentencing process with Mr. Silverman?

THE DEFENDANT: Yes.

THE COURT: Even if your sentence is different from
what your attorney or anyone else has told you it might be,
even if it is different from what you expect, even if it is
different from the guideline range that is calculated in the
plea agreement that you have with the government, or the
time-served recommendation that is reflected as the defense
recommendation in the plea agreement, even if it is different
from any or all of those things, you would still be bound by
your guilty plea and you would not be allowed to withdraw your
plea of guilty.

Do you understand that?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24

THE DEFENDANT: I knew that, yes.

THE COURT: Sorry. I didn't hear.

THE DEFENDANT: I knew that already, yes.

THE COURT: Very good.

Has anyone threatened you or anyone else or forced you
in any way to plead guilty?

THE DEFENDANT: Not physically, no. No.

THE COURT: Sorry. I want to make sure.

THE DEFENDANT: No.

THE COURT: You orally indicated there had been a plea
agreement entered into between you and your counsel and counsel
for the government. I am going to turn to that now. I am
looking at Government Exhibit 1.

Ms. Karmigios, I see on page 7 what appear to be your
Signatures and the signature of Nadia Jihada, a supervising
assistant United States attorney.

Are those your respective signatures?

MS. KARMIGIOS: Yes.

THE COURT: I would note that there is no date filled
in here on the agreement, but I take it I am at liberty to put
in today's date?

MS. KARMIGIOS: Yes, your Honor. Thank you.

THE COURT: Mr. Silverman, I see here what appears to
be your signature.

Is that indeed your signature of today?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

25

MR. SILVERMAN: Yes, your Honor.

THE COURT: Mr. Celli, I see hear what appears to be
your signature.

Is that your signature -—-

THE DEFENDANT: Yes, it is, your Honor.

THE COURT: -- signed today?

Mr. Celli, did you read this agreement before you
signed it?

THE DEFENDANT: I did read it.

THE COURT: Did you discuss it with your attorney
before you signed it?

THE DEFENDANT: I did and I discussed it with my
brother and my family, yes.

THE COURT: Wonderful.

Did you believe you understood the agreement at the
time you signed it

THE DEFENDANT: Of course.

THE COURT: Did you willingly sign this agreement?

THE DEFENDANT: Yes.

THE COURT: Did anyone force you to sign it?

THE DEFENDANT: No.

THE COURT: Do you have any agreement with the
government about your plea or your sentence that has been
omitted, that has been left out of this written agreement?

THE DEFENDANT: No.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26

THE COURT: Ms. Karmigios, would you kindly summarize
the material terms of the plea agreement. Again, slowly and
distinctly for the benefit of everybody.

MS. KARMIGIOS: Yes, your Honor.

This is an 11(c)(1)(B) plea agreement as you have
noted throughout the proceedings today. The defendant has
agreed to plead guilty to the sole count of the indictment,
which charges the transmission of interstate threats to injure
Jane Doe and John Doe, whose identities were known to the grand
jury and are known to the defendant on or about November 12th,
2018. The agreement, as you also noted, sets forth the
government's guidelines calculation, which is 24 to 30 months
of imprisonment with a three-level reduction for acceptance of
responsibility. That is based on a total adjusted offense
level of 17 and a criminal history category of one.

Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the
government has agreed not to appose the defendant's request for
a time-served sentence of imprisonment and two years of
supervised release with all of the standard conditions of
release and the special conditions identified in paragraphs 2 A
through 2 H. The defendant in turn agrees that he will not
have the right to withdraw the plea if the Court imposes a
different sentence of imprisonment, a different term of
supervised release, or different conditions of supervised
release.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

27

The defendant also agrees that he will not be entitled
to withdraw his plea if the guidelines calculation determined
by the Court is different than those that I have laid out.

Finally, the defendant agrees not to file an appeal or
otherwise challenge his conviction or sentence in the event the
Court imposes a term of imprisonment of 33 months or below.

THE COURT: Thank you, Ms. Karmigios.

Mr. Silverman, are you in agreement with the
government's summary of the terms that government counsel
addressed?

MR. SILVERMAN: Yes, your Honor.

THE COURT: Mr. Celli, did you hear and understand Ms.
Karmigios as she set out those terms?

THE DEFENDANT: Yes.

THE COURT: A couple of items here that I just want to
draw your attention to. As the prosecutor just stated, the
government takes the position that the guidelines call for a
term of imprisonment of between 24 and 30 months' imprisonment.
Again just to reinforce, do you understand that that position
by the government does not bind the Court; I have to make my
own calculation of how the guidelines apply?

THE DEFENDANT: Yes.

THE COURT: Do you understand that under the agreement
you are giving up your right appeal or otherwise challenge your
sentence so long as I don't sentence you to more than 33 months

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28

in prison?

THE DEFENDANT: Yes.

THE COURT: Has anyone made any promise or done
anything other than what is contained in the plea agreement to
induce you to plead guilty?

THE DEFENDANT: No.

THE COURT: Has anyone made a promise to you as to
what your sentence will be?

THE DEFENDANT: No.

THE COURT: Do you still wish to plead guilty pursuant
to this agreement?

THE DEFENDANT: Yes.

THE COURT: Mr. Celli, we're now up to that point
where I am about to ask you to tell me in your own words what
it is that you did that makes you believe you are guilty of the
one charge in the indictment.

Before I ask you that let me ask Mr. Silverman whether
Mr. Celli will be consulting a writing as he answers that
questions?

MR. SILVERMAN: He will be, your Honor.

THE COURT: That is more than fine.

Mr. Celli, I just need to confirm with you before you
start to speak that you have already reviewed what is written
in front of you and that you're confident that everything in
there is accurate?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29

THE DEFENDANT: For the most part, yes.

THE COURT: Would you take a moment with Mr.
Silverman --

THE DEFENDANT: Yes. Yes.

THE COURT: One moment.

I need to make sure that it is not "for the most
part," but that in its entirety everything you are going to say
to me is truthful and accurate. You are under oath. I need to
make sure that if you are going to be reading from a document,

what is written there is something that you are confident is

true.
(Pause)
THE DEFENDANT: I don't remember this email so...
THE COURT: Take a moment, Mr. Silverman.
(Pause)
MR. SILVERMAN: We're ready to proceed, your Honor.
Thank you.

THE COURT: Mr. Celli, I just want to make sure is
everything you are about to read from as you answer the
question I just put to you, are you confident it is all
accurate?

THE DEFENDANT: Yes.

THE COURT: So then the question to you is: Tell me
in your own words what you did that makes you believe you are
guilty of the charge in the indictment.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30

I will ask you to speak slowly and distinctly for the
benefit of the court reporter.

THE DEFENDANT: On November 12th, 2018, emailed
people, including two judges in the Eastern District of New
York, an email stating -—-

THE COURT: Mr. Celli, you are doing great. Slow it
down a little more. I think the last word that the court
reporter got down is "Eastern District of New York."

THE DEFENDANT: I apologize.

THE COURT: Nothing to apologize for.

Go ahead.

THE DEFENDANT: Katzmann, Steward, if I hurt anyone,
it is on you because you want to cover up their crimes.
Meaning (unintelligible). I promise that I kill them if you
don't address the crimes against me, motherfuckers.

I intended that they would -- they were -- oh, sorry.

I intended that they would be frightened and alarmed
so I can get an answer. I knew this was wrong.

THE COURT: All right. Thank you, Mr. Celli.

Let me confirm with the court reporter that you were
able to take down all the words used by Mr. Celli?

OFFICIAL REPORTER: I didn't get the words before I
promise that, your Honor.

THE COURT: Mr. Silverman, could you just reorient
Mr. Celli to that point in the allocution?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31

THE DEFENDANT: It says, I intended.

MR. SILVERMAN: If I may, your Honor. There was a
deviation from the content of the email where Mr. Celli
explained that what he meant by their crimes what was he was
referring to Judge Cogan and Judge Brodie.

THE COURT: Is that correct, Mr. Celli?

THE DEFENDANT: Yes, it is.

THE COURT: Very helpful.

Mr. Celli, I just need to follow up with just a couple
questions.

The email was sent to two judges who sit in the
EBastern District of New York; is that correct?

THE DEFENDANT: They were sent to many judges.

THE COURT: Right. The judges in question sit in the
Eastern District of New York, correct, Judges Brodie and —-

THE DEFENDANT: Yes. And also Katzmann and Stewart.

THE COURT: You understand that some of the recipients
of your email are judges in the Eastern District of New York;
is that correct?

THE WITNESS: And the Court of Appeals.

THE COURT: Very good.

When you sent the email, you said that you intended
that they would be frightened and alarmed so that you would get
an answer; correct?

THE DEFENDANT: Yes.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32

THE COURT: You understood therefore that your
communication would be perceived by the recipients as a threat;
correct?

THE DEFENDANT: Yes.

THE COURT: When you did these acts, did you know that
what you were doing was wrong?

THE DEFENDANT: No.

Well, yeah.

There's a ——

THE COURT: Why don't you take a moment with Mr.
Silverman.

(Pause)

THE DEFENDANT: So this is actually the truth. I was
warned not to email judges and I continued.

THE COURT: You understood that it was wrong to email
those threats to the judges?

THE DEFENDANT: Yes.

THE COURT: Did you understand that by emailing a
threat to injure the persons of those judges, you were
committing a crime?

THE DEFENDANT: Yes.

THE COURT: Does government counsel agree that there
is a sufficient factual predicate for a guilty plea?

MS. KARMIGIOS: Your Honor, there are three additional
emails that are charged in this case that I am prepared to

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

33

proffer details about, and I believe that the defendant is
willing to stipulate to sending if we may.

THE COURT: I am happy for you to do that, but just
before you do, you agree that even without those emails what
Mr. Celli has stated in open court under oath now supplies a
sufficient factual predicate for a guilty plea?

MS. KARMIGIOS: Yes, your Honor, with the added piece
that the government would introduce evidence that the email was
transmitted through a server that is located outside the state
of New York, and I believe that the defense would also
stipulate to that.

THE COURT: Mr. Silverman, is that factually correct?

MR. SILVERMAN: Yes, your Honor, we so stipulate.

THE COURT: And, Mr. Celli, is that correct?

THE DEFENDANT: Yes.

THE COURT: Go ahead, Ms. Karmigios. I am happy for
you to amplify the record.

MS. KARMIGIOS: As I noted, there are three additional
emails charged in this case other than the one that the
defendant just allocuted to. The first was sent on
November 12th, 2018, from the email address ENVOOMAD@AOL.com.
It was at approximately 6:56 p.m. and it starts with the words,
Brodie and Cogan, you -- expletive that I won't say.

The second email -—-

THE COURT: Ms. Karmigios, given the nature of the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34

case, you have dispensation to state the expletive. It is
relevant context here and I'd rather the record be complete.

MS. KARMIGIOS: Thank you, your Honor.

It states, Brodie and Cogan, you motherfuckers, and
continues on. would your Honor, like me to read the entirety?

THE COURT: Yes.

MS. KARMIGIOS: You sent the U.S. Marshals and they
threatened my DUI case. Fraud upon the Court. I spent all
night reading, but I can't file in court like a normal person.
I have to fuck stab you to get justice.

The second email was sent on November 12th, 2018, from
the same email address at approximately 7:00 p.m. That one
read, Katzmann and Steward, either you deal with the U.S.
Marshal threat from Brodie and Cogan, or I hunt them down and
kill them. Because they want to act like the mafia, they have
to die like the mafia.

The third email was sent also on November 12th, 2018,
from the same email address at approximately 7:07 a.m. It
read, Katzmann and Steward, you both are fucking provoking me
by not answering. They sent and carried out their threat and
now either you deal with it or I kill them.

THE COURT: Thank you, Ms. Karmigios.

Mr. Silverman, factually is it disputed that those
emails were sent by your client?

MR. SILVERMAN: No, your Honor.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

35

THE COURT: Mr. Celli, same answer?

THE DEFENDANT: Yes.

THE COURT: When you sent those additional emails, did
you have the same intention and state of mind that you
testified to a moment ago as to the email you addressed?

THE DEFENDANT: Yes.

THE COURT: Mr. Silverman, do you agree that there is
a sufficient factual predicate for a guilty plea?

MR. SILVERMAN: Yes, your Honor.

THE COURT: Mr. Silverman, do you know of any valid
defense that would prevail at trial or any reason why your
client should not be permitted to plead guilty?

MR. SILVERMAN: No, your Honor.

THE COURT: Mr. Celli, are you pleading guilty
voluntarily and of your own free will and because you are in
fact guilty?

THE DEFENDANT: Yes.

THE COURT: Can government counsel represent that had
the case gone to trial, it had sufficient evidence of each
element to establish a conviction?

MS. KARMIGIOS: Yes, your Honor.

THE COURT: Mr. Celli, because you acknowledge that
you are in fact guilty as charged in the indictment, because I
am satisfied that you know of your rights including your right
to go to trial, because I am satisfied that you are aware of

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36

the consequences of your plea including the sentence that may
be imposed, and because I find that you are voluntarily
pleading guilty, I accept your guilty plea and enter a judgment
of guilty on the one count to which you have pled.

Now, Mr. Celli, the next phase of your case is going
to involve the sentencing process and I want you to listen
closely and attentively to what I am about to say. The
Probation Department is going to want to interview you in
connection with the presentence report that it will prepare.
If you choose to speak with the Probation Department, please
make sure that anything you say to them is truthful and
accurate. That is because I read those reports carefully.
Along with the sentencing submissions that I receive from the
parties, they are important to me. They help form my judgment
about what a reasonable and just sentence is in a particular
case. You and your counsel have the right to examine the
report and to comment on it at the time of sentencing. I urge
you to read it carefully and to discuss it with Mr. Silverman
before sentencing. If there are any mistakes in the report,
please point them out to Mr. Silverman so that he can bring
them to my attention before sentencing.

Will you agree to do that?

THE DEFENDANT: Yes.

THE COURT: More broadly, please work closely and
collaboratively with Mr. Silverman during the sentencing

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

37

process. I am well aware that this is a complicated case and I
am very much mindful of your journey and the challenges that
you have faced. I am very eager and interested in learning
about you and understanding the context not just about the
threats that we just talked about but your life that proceeds
it. That is a great interest to me and I will be enormously
benefited by your working closely with Mr. Silverman so that he
can help develop that context for me.

Will you agree to do that?

THE DEFENDANT: Yes.

THE COURT: Mr. Silverman, I take it under the
circumstances with your client not being in custody and there
being a pandemic afoot in the land, this is not a case in which
you are seeking an expedited sentence; correct?

MR. SILVERMAN: I am not, your Honor.

THE COURT: Counsel, how about Tuesday, August 17th at
10:30 for sentencing?

MS. KARMIGIOS: That's fine for the government, your

Honor.

MR. SILVERMAN: That's fine for the defense, your
Honor, with the caveat that I may -- though, it is not
confirmed —-- have a trial before Judge Caproni that week. So I

am happy to schedule it, but if I need to request a short

adjournment —-

THE COURT: Well, if you request a short adjournment,

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38

it will be granted but I would ask you to let us know as soon
as possible just for everybody's scheduling needs. So as soon
as you have a sense.

Look, the other thing we can do is simply right now do
a week later. There is no harm in doing that. Would that
precure that problem?

MR. SILVERMAN: Your Honor, if the trial is scheduled
that week -- your Honor may know better than I how the district
is scheduling trials at the moment -- that would make my
sentencing submission due mid trial. So I would request that
it be the week after Labor Day if at all possible or the week
of August 30th.

THE COURT: Why don't we put it down for the week of
August 30th.

Mr. Smallman.

How about Thursday, September 2 at 10:30?

Government, does that work for you?

MS. KARMIGIOS: Your Honor, with apologies. I am
supposed to be out of the city that day.

THE COURT: Why don't we do this: Mr. Silverman,
let's go back to August 17th. Hopefully that will work. If
there is a conflict, you will promptly move for an adjournment
and I will grant it.

MR. SILVERMAN: Thank you, your Honor.

THE COURT: Tuesday, August 17th at 10:30.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

39

Mr. Karmigios, I am of course not going to schedule
this at a time that presents a personal inconvenience. You can
rest assured that if I need to move it, I am not going to move
it at a time that you are unavailable.

MS. KARMIGIOS: I appreciate that, your Honor.

THE COURT: As to sentencing, Mr. Silverman, you must
arrange for your client to be interviewed if he is going to be
interviewed by the Probation Department within the next two
weeks. I strongly encourage defense counsel to be present.

And, Mr. Silverman, I take it you are requesting to be
present?

MR. SILVERMAN: Yes, your Honor.

THE COURT: Government, you should provide your case
summary to the Probation Department again within the next two
weeks.

MS. KARMIGIOS: Yes, your Honor.

THE COURT: In connection with sentencing, defense
submissions are due two weeks before sentencing and the
government's submission is due one week beforehand. There are
procedures that the Court has for the filing of sentencing
submission. I am mindful of this case there may be medical or
mental health dimensions to the filings that are properly
redacted, and I of course authorize matters like that to be
filed with the discrete items that are properly redacted.

So, Mr. Silverman, you don't need to seek leave for

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

40

that; but I do expect you to carefully tailor any redactions to
only that which are properly redacted.

MR. SILVERMAN: Understood, your Honor.

THE COURT: Ms. Karmigios, I need to ask about the
defendant's bail status. Is there any objection to Mr. Celli's
present bond being continued up through the date of sentence?

MS. KARMIGIOS: No, your Honor.

THE COURT: Mr. Celli, do you understand that all of
the conditions under which you have been released up until now
continue to apply and that a violation of any of those
sentences can have very serious consequences for you at the
time of sentencing?

THE DEFENDANT: Yes.

THE COURT: Look, to state the obvious the period
between now and sentencing is an important one for you. I will
be eager to understand how you have conducted yourself during
that period. It is very, very much in your interest to -—-

THE DEFENDANT: Behave.

THE COURT: -- punctiliously comply with all the
conditions of release between now and sentencing.

Do you understand that?

THE DEFENDANT: Yes.

Yes, your Honor.

THE COURT: You must be in my courtroom -—- in a moment
I will discuss where that will be -- that is set for sentencing

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

41

at the time and date that I have set or you will be guilty of a
separate crime known as bail jumping and subject to a fine
and/or a prison term in addition to whatever sentence you
receive for the crime that you have just pled guilty to.

Do you understand?

THE DEFENDANT: Yes.

THE COURT: Now, as to that, Mr. Silverman, again
Mr. Celli has the right to have the sentencing proceed in the
Eastern District of York, but it may be something that you want
to confer with your client about.

THE DEFENDANT: It can be here.

THE COURT: There you go.

Mr. Silverman, we might as well address that well.
Are you comfortable agreeing to have the sentencing occur in
this district as the plea did?

MR. SILVERMAN: Yes, we consent, your Honor.

THE COURT: Mr. Celli, is that correct?

THE DEFENDANT: Yes.

THE COURT: Government, do you also consent?

MS. KARMIGIOS: Yes, your Honor.

THE COURT: Look, Mr. Silverman, in the event
Mr. Celli wishes to withdraw his consent to that in the Eastern
District, I am not in any way precluding an application along
those lines; but if there is silence on that point, I am going
to take his consent as durable. Meaning, we'll hold the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

42

sentencing in this courtroom.

MR. SILVERMAN: We understand. Thank you, your Honor.

THE COURT: Very good.

Anything further from the government?

MS. KARMIGIOS: No, your Honor.

THE COURT: Anything further from the defense?

MR. SILVERMAN: No, your Honor. Thank you for
scheduling this.

THE COURT: Let me take a moment to commend everybody
here. I want to commend counsel for the thoughtful process
that resulted in this agreement and for the high quality
advocacy that I have been privileged to received in writing and
orally during the months beforehand.

Mr. Celli, I want to commend you. It has been obvious
to me, in particular in the last several proceedings, how
focused and attentive you have been and how much you are
endeavoring to follow the rules here and consult in good faith
with your lawyer in your best interest.

THE DEFENDANT: Thank you, your Honor.

THE COURT: I am very happy to see that the
constructive way in which you are engaging with your counsel in
this process.

THE DEFENDANT: Thank you, your Honor.

THE COURT: To your mother I want to wish you well and
thank you for being here.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

With that we stand adjourned. Be well,

o0o

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

everyone

43

 
